Case 2:19-cv-14050-RLR Document 30 Entered on FLSD Docket 07/24/2019 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


  NATIONAL FIRE INSURANCE
  COMPANY OF HARTFORD, as
  Subrogee, a foreign corporation

                   Plaintiff,

  v.                                                                  Case No. 2:19-cv-14050-RLR

  JOHNSON CONTROLS FIRE
  PROTECTION LP, formerly known as
  SimplexGrinnell LP, a foreign limited
  partnership

                   Defendant.


       DEFENDANT SIMPLEXGRINNELL’S REPLY IN SUPPORT OF ITS MOTION TO
               DISMISS NATIONAL FIRE’S AMENDED COMPLAINT

          Defendant Johnson Controls Fire Protection LP, formerly known as SimplexGrinnell

  (“SimplexGrinnell”), by and through its counsel, hereby submits its Reply in Support of its Motion

  to Dismiss.

  I.      INTRODUCTION

          Three years ago, after a roofer employed by Empire Roofing Company Southeast, LLC

  (“Empire Roofing”) imprudently stepped on a plastic fire-sprinkler pipe1 in the attic of Unit 402

  of the Marina Village condominium, causing over $700,000 in property damages. See Am. Compl.

  (ECF No. 27) at ¶¶ 10-11. Empire Roofing’s insurance company, Plaintiff National Fire Insurance



  1
    Specifically, the Empire roofer stepped on pipe made of chlorinated polyvinyl chloride (“CPVC”), a
  thermoplastic used in the manufacture of both hot and cold-water delivery pipes, including those found in
  multi-family residential and commercial fire-sprinkler systems such as the one at issue in this lawsuit.
  Contrary to the allegations in National Fire’s Complaint, CPVC is approved as a component product for
  installation within such fire-sprinkler systems in nearly all jurisdictions in the United States, including Vero
  Beach, Florida.
                                                         1
Case 2:19-cv-14050-RLR Document 30 Entered on FLSD Docket 07/24/2019 Page 2 of 7



  Company of Hartford (“National Fire”), paid Marina Village the full sum of the damages. Id. at ¶

  22. National Fire subsequently sought to recover for these damages against Defendant Johnson

  Controls Fire Protection LP, formerly known as SimplexGrinnell (“SimplexGrinnell”), under the

  tort theories of negligence and contribution, despite a complete absence of any relationship

  between the two parties. On June 14, 2019, this Court dismissed National Fire’s negligence and

  contribution claims with prejudice, finding that SimplexGrinnell’s duties arose in contract only

  and, as such, the Independent Tort Doctrine barred any tort claims as to SimplexGrinnell.2 See

  Order Adopting Magistrate’s Report and Recommendations (ECF No. 25) (the “Report”). The

  Court gave National Fire leave to amend “to allege any other claims Plaintiff may have.” Id.

         Despite this Court’s well-reasoned analysis and holding, National Fire filed an Amended

  Complaint with near-identical allegations,3 only now asserting the same previously rejected

  negligence claim under the guise of equitable subrogation. In its Opposition to Defendant Johnson

  Controls Fire Protection LP’s Motion to Dismiss National Fire’s Amended Complaint (ECF No.

  29) (the “Opposition”), National Fire argues, yet again, that its subrogation action relies on a duty

  of care sounding in tort that SimplexGrinnell purportedly owed to Marina Village and the public—

  precisely the same argument National Fire has previously made and this Court has already rejected.

  Indeed, National Fire cites the same cases, and copies the same paragraphs from its original



  2
    Substantive analysis of the parties’ arguments for and against dismissal was provided in
  Magistrate Judge Maynard’s Report and Recommendation on Defendant’s Motion to Dismiss
  (ECF No. 18). National Fire subsequently filed objections to the Report and Recommendation
  (ECF No. 19) to which SimplexGrinnell responded (ECF No. 23). This Court subsequently
  conducted a de novo review of Judge Maynard’s Report, affirming her analysis and
  recommendations in all respects. Order Adopting Magistrate’s Report and Recommendations
  (ECF No. 25)
  3
    The allegations in National Fire’s Amended Complaint mirror the allegations its original
  Complaint except for the addition of one paragraph alleging that a release was obtained from
  Marina Village—a paragraph which was added in an effort to allege it standing to even bring an
  equitable subrogation action. See Am. Compl. at ¶23.
                                                   2
Case 2:19-cv-14050-RLR Document 30 Entered on FLSD Docket 07/24/2019 Page 3 of 7



  Opposition to SimplexGrinnell’s Motion to Dismiss (ECF No. 12) practically verbatim.

  Accordingly, this Court should dismiss National Fire’s Amended Complaint in its entirety. Despite

  National Fire’s dogged attempt to seek contribution from SimplexGrinnell for a payment it was

  solely responsible to make, National Fire once again fails to assert a viable cause of action.

  National Fire’s arguments have already been fully briefed, considered, and rejected by this

  Court. SimplexGrinnell’s Motion to Dismiss should be granted.

     II.      ARGUMENT

     A. Equitable Subrogation Only Provides Standing to Assert Substantive Claims

           Equitable subrogation is simply the method through which National Fire may stand in the

  shoes of the injured party, Marina Village. National Fire devotes much of its Opposition to

  outlining the five elements for equitable subrogation. See Opposition at 4-7. Despite its

  unsupported assertion to the contrary, National Fire has not alleged that it was not primarily liable

  for the debt—an essential element for equitable subrogation. In fact, National Fire’s argument

  confuses this element of equitable subrogation with that requiring that the payment must be

  involuntary. Id. at 6. Nonetheless, even if National Fire had properly plead all the elements,

  equitable subrogation would merely establish that there is some interest (here the payment National

  Fire made to Marina Village) to which National Fire may claim rights.

           Only once National Fire has met the elements of equitable subrogation, may it then seek to

  bring claims that Marina Village itself could have brought against SimplexGrinnell. Equitable

  subrogation does not on its own, however, manufacture a viable tort claim where one does not

  otherwise exist. Indeed, it is the bedrock principle of equitable subrogation that a subrogee merely

  stands in the shoes of its subrogor and may only assert those claims the subrogor itself would have

  against a third party. See, e.g. Dade County School Bd. v. Radio Station WQBA, 731 So.2d 638,



                                                   3
Case 2:19-cv-14050-RLR Document 30 Entered on FLSD Docket 07/24/2019 Page 4 of 7



  646 (Fla. 1999) (“the party discharging the debt stands in the shoes of the person whose claims

  have been discharged and thus succeeds to the right and priorities of the original creditor”)

  (citations omitted). Despite this black-letter law, National Fire neither adequately pleads the

  elements of equitable subrogation nor asserts a viable cause of action sounding in tort or contract

  against SimplexGrinnell.

     B. A Subrogee Only Acquires the Rights of Its Creditor.

         Despite the lack of any such allegations in its Amended Complaint, National Fire now

  appears to be asserting conventional (contractual) subrogation for the first time in its Opposition.

  National Fire states, “[b]y stepping in the shoes of Empire Roofing, National Fire can recover

  portions of the Marina Village settlement that should [have] been paid by Johnson Controls.”

  Further, it states, “[a]s Empire Roofing’s insurer, National Fire had a contractual duty to protect it

  insured’s interest by indemnifying covered claims.” Opposition at 4-5 (ECF No. 29). This stands

  in stark contrast to the allegations of the Amended Complaint and the arguments made by National

  Fire in opposition to SimplexGrinnell’s motion to dismiss the original complaint. See Opposition

  to Defendant Johnson Controls Fire Protection LP’s Motion to Dismiss (ECF No. 12) at 3 (“By

  stepping in the shoes of Marina Village, National Fire can recover portions of the settlement that

  should [have] been paid by Johnson Controls.”

         While these differences illustrate an inherent conflict in National Fire’s theory of

  subrogation and to whom it is, in fact, acting under color of, this confusion is of no consequence

  to the end-result of dismissal. National Fire has repeatedly represented that it brings this

  subrogation claim in tort, and in its Opposition, it makes that argument yet again. See Opposition

  at § III.B. (“National Fire’s Allegations Establish an Equitable Subrogation Cause of Action




                                                    4
Case 2:19-cv-14050-RLR Document 30 Entered on FLSD Docket 07/24/2019 Page 5 of 7



  Founded on Negligence.”) In doing so, it simply repeats the arguments already rejected by this

  Court.

           No matter whose shoes National Fire claims to step into, any claims sounding in tort must

  fail. If standing in the shoes of Empire Roofing, National Fire is asserting a contractual subrogation

  claim, which still requires Empire Roofing to have a viable tort cause of action against

  SimplexGrinnell. As previously held by this Court, it does not. See Report at 6 (“Because the

  sprinkler pipe issue may not be framed as a tort, it follows then that Johnson Controls cannot be considered

  a joint tortfeasor from whom National Fire may seek contribution.”) If National Fire is asserting an

  equitable subrogation claim, it necessarily must stand in the shoes of the underlying plaintiff,

  Marina Village, which requires Marina Village to have a viable tort cause of action against

  SimplexGrinnell. As previously held by this Court, it too does not. Id. at 4-7.4

           Neither contractual subrogation nor equitable subrogation creates a brand new cause of

  action or allows a plaintiff a pass to avoid having to plead the underlying elements of a viable

  cause of action by the entity in whose shoes it stands. Just as with contractual subrogation, an

  equitable subrogee merely stands in the shoes of its subrogor, and can only assert those claims the

  subrogor would have against a third party. See, e.g. Radio Station WQBA, 731 So. 2d at 647 (“[I]f

  the subrogor has no rights or priorities against a specified third party, then the subrogee has nothing

  to inherit as against that third party.”); Welch v. Complete Care Corp., 818 So. 2d 645, 648 (Fla.

  2d DCA 2002) (referring to the rights inherited by the subrogee as “non-existent rights.”).

           Thus, regardless of which version of subrogation National Fire actually intends to proceed

  under, its Amended Complaint fails and should be dismissed with prejudice.


  4
    As Magistrate Maynard articulated in her Report, “Applying the Independent Tort Doctrine to this case,
  this Court finds that National Fire does not plead a negligence cause of action that is separate from and
  independent of the contractual relationship. . . . The Independent Tort Doctrine prevents Marina Village (or
  a party standing in its shoes) from framing that defective performance as negligence.”
                                                       5
Case 2:19-cv-14050-RLR Document 30 Entered on FLSD Docket 07/24/2019 Page 6 of 7



         C. SimplexGrinnell Did Not Owe a Duty of Care to Empire Roofing or the Public

            This Court’s previously held that that (1) National Fire may not frame SimplexGrinnell’s

  performance of its contractual duties as negligence; and (2) the nature of SimplexGrinnell’s service

  to Marina Village does not imply an added duty of care in addition to the contractual obligations.

  See Report at 7. Despite this, National Fire again asserts that SimplexGrinnell’s contractual

  relationship to Marina Village creates a duty to others, including Empire Roofing and the general

  public. See Opposition at 8-10. Although this Court specifically stated that it did not “find the

  cases of Clay Elec. Coop., Inc. v. Johnson, 873 So.2d 1182 (Fla. 2004) and Zinn v. U.S., 835

  F.Supp.2d 1280 (S.D.Fla. 2011) [to be] supportive of National Fire’s position,” Report at 7,

  National Fire continues to rely on Clay to argue that Florida law imposes a heightened duty of care

  upon SimplexGrinnell. Notwithstanding the fact that the contract, and only the contract, defines

  the duty of care that SimplexGrinnell owes to any party, this Court specifically noted that the

  nature of SimplexGrinnell’s service to Marina Village does not imply any extra-contractual duties.

  See Report at 7. To wit, the Court added, “flooding, rather than fire, is at issue in this case; the

  alleged negligence did not affect fire prevention or suppression.” Id.

  III.      CONCLUSION

            National Fire once again fails to plead allegations sufficient to carry the necessary elements

  of its claims. Moreover, even if National Fire had adequately alleged the basis for equitable

  subrogation,5 the Independent Tort Doctrine prevents National Fire from asserting a negligence

  claim. Accordingly, SimplexGrinnell’s motion should be granted and the Amended Complaint

  dismissed with prejudice.




  5
      As discussed supra, National Fire is unclear into which party’s shoes it allegedly steps.
                                                          6
Case 2:19-cv-14050-RLR Document 30 Entered on FLSD Docket 07/24/2019 Page 7 of 7




  Dated: July 24, 2019                Respectfully submitted,

                                      /s/ Eric Boos
                                      Eric Boos, Esq.
                                      Florida Bar No. 107673
                                      eboos@shb.com
                                      SHOOK, HARDY & BACON L.L.P.
                                      201 South Biscayne Boulevard, Suite 3200
                                      Miami, FL 33131-4332
                                      Telephone: 305.358.5171

                                      Counsel for Defendant
                                      Johnson Controls Fire Protection LP, formerly
                                      known as SimplexGrinnell LP




                                       7
